MINER, Circuit Judge,
concurring:
If the deficiencies in the Rochester School District program for the education of handicapped children alleged by appellees were subject to correction through the administrative process, it seems clear that exhaustion of administrative remedies would be a prerequisite to any claim for attorneys’ fees. Section 1415(e)(4)(B) allows an award of fees to a prevailing party in an action “brought under this subsection.” The only actions referred to in subsection (e) are those in which administrative remedies, established under the provisions of subsections (b) and (c), have been exhausted. See 20 U.S.C. § 1415(e)(1), (2). The same exhaustion requirements apply to actions seeking relief for handicapped children under 42 U.S.C. § 1983 and counsel fees under 42 U.S.C. § 1988. See 20 U.S.C. § 1415(f).
An examination of the record convinces me that all the challenges mounted by the individual appellees here could have been raised by them in separate administrative proceedings. See Riley v. Ambach, 668 F.2d 635, 641-42 (2d Cir.1981). We have excused the failure to exhaust administrative remedies only under very limited circumstances, none pertinent here. See, e.g., Quackenbush v. Johnson City School Dist., 716 F.2d 141, 148 (2d Cir.1983) (school district alleged to have policy denying special education for financial reasons); Vander Malle v. Ambach, 673 F.2d 49, 52 (2d Cir.1982) (no possibility of favorable administrative decision); Jose P. v. Ambach, 669 F.2d 865, 869 (2d Cir.1982) (Commissioner of Education conceded inability to process appeals expeditiously).
In accordance with the foregoing, I would be constrained to dissent from the award of counsel fees in this case because of the failure of appellees to exhaust administrative remedies but for the unchallenged determination of Judge Elfvin excusing exhaustion because “systemic violations” were charged, Memorandum and Order dated March 30, 1982, Joint App. at 304-05. That determination was made in the early stages of the action in response to a motion for dismissal made by appellants. Rather than seeking review of the order in this court by certification pursuant to 28 U.S.C. § 1292(b) or by litigating the matter to conclusion and pursuing the question on direct appeal from the final judgment, 28 U.S.C. § 1291, appellants entered into an extensive stipulation of settlement. They thereby agreed to provide most of the relief sought by appellees and, by implication, conceded their exhaustion argument, admitted that administrative review would be futile, and acknowledged that this lawsuit was proper.
Since I agree with the majority that there is ample authority for the award of counsel fees to the prevailing party when direct court action is the only means possible to redress wrongs violative of the statutory scheme providing for the education of handicapped children, I have no alternative but to concur in this opinion.